DETAILED ACTION
	Applicant’s reply filed January 12, 2022 has been fully considered.  Claim 11 is amended, and claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2008/0081261).
Takahashi teaches a non-aqueous electrolyte for a secondary cell (energy storage device) comprising an electrolyte salt and a 1,3-dioxane of the following structure:


    PNG
    media_image1.png
    96
    119
    media_image1.png
    Greyscale

wherein R1-R8 are independently hydrogen, methyl, or ethyl (abstract and [0014]-[0015]).  Takahashi teaches the 1,3-dioxolane is present in 0.1-5.0 mass% ([0018]).
	Takahashi does not teach a specific embodiment wherein R1-R4 and R7-R8 are hydrogen and R5 and R6 are methyl and ethyl respectively (5-ethyl-5-methyl-1,3-dioxane; R1 and R2 are different from each other).  However, Takahashi teaches that each of R1-R8 may independently be hydrogen, methyl, or ethyl (abstract and [0014]-[0015]).  Therefore, at the time of the invention, a person of ordinary skill in the art would have found it obvious to choose R1-R4 and R7-R8 to be hydrogen and R5 and R6 to be methyl and ethyl respectively with a reasonable expectation of success as Takahashi teaches that such substitutions are suitable for the invention.

Claims 4, 5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2008/0081261) in view of Shiozaki et al. (US Pub. No. 2005/0019659).
Takahashi renders obvious the composition of claim 1 as set forth above.  Takahashi teaches the electrolyte solution comprising a solvent such as ethylene carbonate and propylene carbonate in 20-100 vol% ([0014] and [0020]).  
Regarding Claims 4 and 5:  Takahashi does not teach with sufficient specificity the claimed solvent range for the ethylene/propylene carbonate is 60-80% by volume.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Regarding Claim 12:  Takahashi does not teach the electrolyte further comprising an S(=O) group-containing compound.  However, Shiozaki et al. teaches a non-aqueous electrolyte for a secondary battery comprising a solvent such as sulfolane (an S(=O) group-containing compound) ([0072]).  Takahashi and Shiozaki et al. are analogous art because they are concerned with the same field of endeavor, namely non-aqueous electrolyte solutions for lithium secondary batteries.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the sulfolane of Shiozaki et al. for the ethylene carbonate and propylene carbonate of Takahashi and would have been motivated to do so because Shiozaki teaches the sulfolane and ethylene/propylene carbonates to be equivalent alternative solvents for non-aqueous electrolyte solutions (MPEP 2144.06).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2008/0081261) in view of McMillan et al. (US Pat. No. 6,506,524).

Takahashi does not teach the solution comprising a cyclic carbonate having a fluorine atom.  However, McMillan et al. teaches a non-aqueous electrolyte for a lithium secondary battery comprising a mixture of fluoroethylene carbonate, ethylene carbonate, and propylene carbonate (abstract, 7:1-15).  Takahashi and McMillan et al. are analogous art because they are concerned with the same field of endeavor, namely non-aqueous electrolyte solutions for lithium secondary batteries.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the fluoroethylene carbonate of McMillan et al. in the composition of Takahashi and would have been motivated to do so because McMillan teaches that the fluoroethylene carbonate reduces excessive electrolyte decomposition by forming a stable passivation film on the surfaces of the anode material and increases cell efficiency (7:20-35).

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2008/0081261) in view of Lee et al. (US Pub. No. 2008/0118846).
Takahashi renders obvious the composition of claim 1 as set forth above.
Regarding Claims 7-9:  Takahashi does not teach the composition further comprising a nitrile compound.  However, Lee et al. teaches a non-aqueous electrolyte solution for a lithium secondary battery comprising a nitrile such as suberonitrile (abstract and [0013]-[0014]).  Takahashi and Lee et al. are analogous art because they are concerned with the same field of endeavor, namely non-aqueous electrolyte solutions for lithium secondary batteries.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include the 
Regarding Claims 10 and 11:  Lee et al. teaches that the nitrile is present in 0.5-5 wt% ([0015]).  While Takahashi and Lee et al. do not teach the total amount of Cd and Cn, or that Cd < Cn, such amounts and relative amounts are encompassed by the general teachings of Takahashi and Lee et al.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Pub. No. 2008/0081261).
Regarding Claim 13:  Takahashi teaches a secondary cell (energy storage device) comprising a non-aqueous electrolyte comprising an electrolyte salt and a 1,3-dioxane of the following structure:


    PNG
    media_image1.png
    96
    119
    media_image1.png
    Greyscale

wherein R1-R8 are independently hydrogen, methyl, or ethyl (abstract and [0014]-[0015]).  Takahashi teaches the 1,3-dioxolane is present in 0.1-5.0 mass% ([0018]).
Takahashi does not teach a specific embodiment wherein R1-R4 and R7-R8 are hydrogen and R5 and R6 are methyl or ethyl.  However, Takahashi teaches that each of R1-R8 may independently be hydrogen, methyl, or ethyl (abstract and [0014]-[0015]).  Therefore, at the time 
Regarding Claim 14:  Takahashi teaches the secondary cell wherein the positive electrode active material comprises LiCoO2 (complex metal oxide of lithium containing cobalt) ([0032]-[0333]).
Regarding Claim 15:  Takahashi teaches the secondary cell negative electrode active material comprises graphite (carbon material capable of absorbing and releasing a lithium ion) ([0035]-[0036]).

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
Applicant argues that 1,3-dioxanes as claimed with two alkyl substituents in the 5-position provide an unexpected result of improving the charging storage properties and the suppression of the increasing of resistance at the time of charging storage of an energy storage device together with reduction of the metal elution amount.  However, the data cited by Applicant is not commensurate in scope with the claimed invention.  The examples cited by Applicant contain only a single electrolyte salt, LiPF6, and a single solvent composition that is shared between examples and comparative examples, EC/VC/FEC/MEC/DEC at a 25/1/5/25/45 ratio.  It is not clear that the results exemplified would similarly be seen with any electrolyte salt in any nonaqueous solvent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 24, 2022